Order entered March 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01492-CV

DAMION ELLIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
        ESTATE OF KAYON ANTHONY ELLIS, DECEASED, Appellant

                                                 V.

  LINDA DELWOOD, M.D., SOUTH TEXAS DENTAL ASSOCIATES, INC., D/B/A
SOUTH TEXAS DENTAL CLINIC, BRANDON DAHL, DDS, AND RUSSEL TAKASHI
    CHOY, DDS, AND PARK CENTAL SURGICAL CENTER, LTD., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-05739

                                             ORDER
       Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated December 27, 2018, we notified the Dallas County District Clerk that the clerk’s record

was overdue and directed her to file the clerk’s record within thirty days. Also by postcard dated

December 27, 2018, we notified Vielica Dobbins, Official Court Reporter for the 193rd Judicial

District Court, that the reporter’s record was overdue and directed her to file the reporter’s record

within thirty days. On January 15, 2019, in response to our inquiry regarding the clerk’s record,

appellant provided the Court with proof of payment for the clerk’s record. Ms. Dobbins has

failed to respond to our notice regarding the reporter’s record.
       Accordingly, this Court ORDERS Felicia Pitre, Dallas County District Clerk, to file the

clerk’s record TEN DAYS of the date of this order.

       We also ORDER Ms. Dobbins, Official Court Reporter for the 193rd Judicial District

Court, to file, within TEN DAYS of the date of this order, either (1) the reporter’s record; or (2)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record and that appellant has not been found entitled to proceed without payment of costs. We

notify appellant that if we receive verification he has not paid for or made arrangements to pay

for the reporter’s record and has not been found entitled to proceed without payment of costs, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Felicia Pitre
       Dallas County District Clerk

       Vielica Dobbins
       Official Court Reporter
       193rd Judicial District Court

       Bridgett Whitmore
       Presiding Judge
       193rd Judicial District Court



                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE